Citation Nr: 0619373	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  98-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from May 1970 to May 1976 and 
from November 1979 to January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The Board remanded the case in September 2003 to attempt to 
obtain the veteran's service medical records.  

In an August 2002 rating decision, the RO also denied a claim 
for service connection for multiple myeloma.  In October 2002 
the veteran filed a notice of disagreement (NOD) as to that 
denial.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.201 (2002); see also Gallegos v. Gober, 14 Vet. 
App. 50 (2000) (an NOD need only consist of a writing which 
expresses disagreement with an RO decision).  Where, as here, 
a veteran files an NOD and the RO has not issued a Statement 
of the Case (SOC), the claim must be remanded to the RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Hence, the claim for service connection for multiple 
myeloma will be remanded to the RO for appropriate 
disposition, including issuance of an SOC, prior to further 
review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO has not issued an SOC in response to the veteran's NOD 
as tot the denial of service connection for multiple myeloma.  
When there has been an initial RO adjudication of a claim and 
an NOD as to its denial, the claimant is entitled to an SOC, 
and the RO's failure to issue an SOC is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Rating decisions in 1984 and 1991 denied several claims for 
service connection.  In May 1997 the National Personnel 
Records Center (NPRC) stated that all medical records had 
been previously sent to VA.  A September 1997 Report of 
Contact indicates that it was noted that service medical 
records (SMRs) that had been associated with the claim folder 
had been separated therefrom and after a search in the RO 
File bank and VA files storage area at Hines the SMRs could 
not be located.  

A March 1997 VA psychiatric examination yielded diagnoses of 
recurrent major depression, dysthymic disorder, and post-
traumatic stress disorder (PTSD), as well as a personality 
disorder, not otherwise specified, with borderline 
schizotypal and dependent traits.  It was also indicated that 
his PTSD stemmed from childhood abuse.  No inservice 
stressors (much less combat stressors) were reported.  

In a January 1999 statement the veteran reported having been 
treated for psychiatric disability in Germany during his 
second period of military service, but the SMRs of his second 
period of service are not on file.  

A note in the veteran's file by a VA military records 
specialist, dated in April 2000, indicates that there was a 
negative response from NPRC and that any records from 1982 
would have been retired to NPRC by now, so they do not have 
any.  Records are usually retired between 3 to 5 years after 
the last activity at the military hospital.  

Following the September 2003 Board remand, an additional 
request to the NPRC for the veteran's SMRs was negative.  

Under 38 C.F.R. § 3.159(c)(2) VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to records from other Federal agencies, such as the 
SSA.  VA will end its efforts to obtain records only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.   

However, the veteran's service personnel records have been 
received.  The veteran has submitted a copy of a November 
1982 service personnel record addressing his fitness for 
service retention which noted that he had "severe personal 
problems which impact heavily on his ability to perform."  

A December 1982 statement from a service Chaplain reflects 
that the veteran had related much information about his life, 
family, and problems and retention in the service was not 
recommended because he "will therefore continue to be a very 
anxiety bound person."  A December 1982 statement by the 
veteran stated that he had problems and then "came extreme 
nervousness leading to many hours of severe mental strain 
causing time with mental hygiene."  It further states that 
he was given medication which did not relieve his anxiety.  

In light of this additional evidence, which tends to confirm 
the veteran's statements that he was treated for psychiatric 
disability in Germany during his second period of military 
service, it is the judgment of the Board that another VA 
psychiatric evaluation should be scheduled to provide the 
Board assistance in determining the etiology of the veteran's 
current psychiatric disability.  

Also, in the veteran's January 1997 claim for service 
connection for a psychiatric disorder, he reported having 
been treated by Dr. Dancel and Dr. Gandhy.  The RO contacted 
each, but records were provided only by Dr. Dancel.  

Under 38 U.S.C.A. § 5103A(a) and (b) (West 2002) and 
38 C.F.R. § 3.159(c) (2005), VA will make reasonable efforts, 
generally consisting of an initial request and at least one 
follow-up request, for private medical or occupational 
records and state and local government records.  A follow-up 
request is not required if the response to the initial 
request indicates the records do not exist or a follow-up 
request would be futile.  

So, the RO should make a follow-up request for records from 
Dr. Gandhy.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to clarify 
whether he has sought or receives Social Security 
Administration (SSA) disability benefits.  If the 
veteran reports having claimed or receiving SSA 
disability benefits, contact the SSA and obtain a 
copy of the decision concerning the veteran's 
claim for disability benefits with that agency, 
including any medical records used to make the 
decision, copies of any hearing transcripts, etc.  

2.  Document all steps taken to locate and obtain 
the SMRs of the veteran's second period of 
service until assured these records either do not 
exist or that further efforts to obtain them 
would be futile.  

The RO must specifically state that either the 
records do not exist or that further efforts to 
obtain them would be futile (for example, because 
after exhaustive efforts they cannot be located).  

3.  The RO should contact the veteran and request 
that he complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of Dr. Gandhy.   
 
Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2005).   

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted.  

4.  Make arrangements with the appropriate VA 
medical facility for the veteran to undergo a VA 
psychiatric examination to obtain a medical 
opinion concerning the nature, etiology, and 
probable time of onset of each psychiatric 
disorder, other than a personality disorder, 
which he currently has.  The VA examiner should 
indicate whether it is at least as likely as not 
that any psychiatric disorder currently present 
is etiologically related to the veteran's 
military service.  Specific attention should be 
paid to distinguishing between any signs and 
symptoms of a personality disorder or any other 
developmental disorder from those of any 
currently present acquired psychiatric disorder 
that may exist.  

However, the examiner is also requested to state 
whether it is at least as likely as not that the 
rigors, stresses and strains of military life 
caused any pre-existing personality disorder to 
eventually maturate into another form of 
psychiatric disability (of the type normally 
considered to be an acquired psychiatric 
disability).  

A medical opinion also is needed to either 
confirm or rule out a diagnosis of PTSD.  If the 
veteran has PTSD, the VA examiner must indicate 
whether it is due to a verified stressor in 
service.  If so, specify the stressor.  If PTSD 
is not diagnosed, the examiner should explain why 
the veteran does not meet the criteria for this 
diagnosis.  Send the claims folder (c-file) to 
the examiner for a review of the veteran's 
pertinent medical history, to facilitate making 
these important determinations.  The rationale 
for all opinions expressed should be discussed.  
The examination report must confirm that the 
claims folder was reviewed.  

5.  The RO must issue an SOC, containing all 
applicable laws and regulations, on the issue of 
entitlement to service connection for multiple 
myeloma.  The veteran should be advised of the 
time period in which to perfect his appeal.

And if, and only if, a timely appeal is perfected 
as to the claim for service connection for 
multiple myeloma should this issue be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

